          Case 1:21-cv-00165-DLC Document 39 Filed 03/05/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
OUR WICKED LADY LLC,                                                    CASE NO.:      1:21-cv-165
(d/b/a “Our Wicked Lady”),​ et al.​,
                                                                        Electronically Filed

                                            Plaintiffs,                 Hon. Denise L. Cote

                          -against-

ANDREW CUOMO, ​in his official capacity as Governor
of the State of New York; ​STATE of NEW YORK;
BILL de BLASIO​,​ ​in his official capacity as Mayor of
New York City; and ​THE CITY of NEW YORK,


                                             Defendants.
--------------------------------------------------------------------X




                 MEMORANDUM OF LAW IN REPLY TO DEFENDANTS’
                    OPPOSITION TO PLAINTIFFS’ MOTION FOR
                  PRELIMINARY INJUNCTION AND OTHER RELIEF

                                   Respectfully submitted,

                                  Kenneth E. Belkin, Esq. (KB-0080)
                                  225 Broadway, Suite 715
                                  New York, New York 10007
                                  c: (718) 724-3466
                                  f: (212) 566-8165
                                  e: kb@belkinlaw.com
                                  Attorney for Plaintiffs
                                  Our Wicked Lady LLC, ​et al.​
            Case 1:21-cv-00165-DLC Document 39 Filed 03/05/21 Page 2 of 11




                                             PRELIMINARY STATEMENT

          Plaintiffs submit this Memorandum of Law in Reply to the Defendants’ Opposition to

Plaintiff's Motion for a preliminary injunction and other relief. The efforts of Plaintiffs through

this litigation are not intended to “undermine” the Defendants’ efforts at tackling the current

public health crisis, as the State Defendants describe them to be (Pg. 1, Defts. Mem. of Law in

Opp.).       This lawsuit is a plea to save their businesses. If the interim relief requested herein is

granted, Plaintiffs will have a fighting chance at survival. Plaintiffs have borne the financial cost

of this crisis and waited for help from the government, with their savings tapped and debts

incurred, they now face permanent closure.                              Plaintiffs are asking for the ability to help

themselves by being allowed to work in the absence of these most severe restrictions, which

prevent them from earning a livelihood.

                                               FACTUAL BACKGROUND

          According to New York State’s contact tracing data, released by the Defendants on

December 11th, 2020, the number one source of the spread is in home gatherings, which

accounts for 74% of new cases of COVID 19. The second largest source of the spread came

from healthcare facility visits, which accounts for 7.8% of new cases of COVID. Restaurants

and bars, which make up the majority of the Plaintiffs, only account for 1.4% of new cases of

COVID 19, as per Defendants’ own data.1 That same data also points to a transmission rate of

.06% in Gyms, which covers the fitness industry Plaintiffs.2 Despite Plaintiffs making up such a




1
  “​Restaurants and Bars Account for Less Than 2 Percent of New COVID-19 Cases in New York” Collarosi, Natalie, ​News Week, D
                                                                                                                            ​ ecember 11,
2020 <https://www.newsweek.com/restaurants-bars-account-less-2-percent-new-covid-19-cases-new-york-1554206>
2
 “​What is Driving the Spread of COVID-19 in New York?”​ Office of the Governor​, December 11th, 2020
<https://spectrumlocalnews.com/nys/central-ny/ny-state-of-politics/2020/12/11/what-new-york-s-contact-tracing-data-show>



                                                                                                                                        1
           Case 1:21-cv-00165-DLC Document 39 Filed 03/05/21 Page 3 of 11




small percentage of the rate of transmission of COVID 19 in the State of New York, they find

themselves subject to the most severe use of the State’s police powers.

                                   THE ​JACOBSON​ STANDARD

          Defendants point to the rationale for these restrictions as rooted in the ruling in ​Jacobson

v. Massachusetts,​ 197 U.S. 11 (1905). The rationale behind ​Jacobson has been questioned

recently by the Supreme Court in ​Roman Catholic Diocese of Brooklyn v. Cuomo,​ 141 S.Ct. 63

(2020).      ​Jacobson pre-dated the modern tiers of scrutiny and the Supreme Court essentially

applied rational basis review. Mr. Jacobson challenged a state law, which required individuals to

take a vaccine, pay a $5 fine or establish a qualified exemption. This law was enacted in

response to an ongoing smallpox pandemic.

          First, the instant matter is factually distinguishable from ​Jacobson insofar as there were

opt-outs available to the public should they not want to comply. The Plaintiffs here have no

choice but to comply under threat of criminal sanctions. ​Here, the Defendants have effectively

and severely restricted the Plaintiffs’ industries in certain zones, namely New York City,

whenever the Defendants order it and for as long as they so choose. ​Jacobson does not address

or otherwise signal approval for such serious and enduring intrusions into settled constitutional

rights.

          Second, ​the test used in ​Jacobson ​was one of “reasonableness” ​id.​, at 27, 25 S.Ct. 358

(1905). The test applied was whether the law was reasonable under the circumstances. Justice

Gorsuch addresses the standard of review used in ​Jacobson in his concurrence in ​Roman

Catholic Diocese of Brooklyn v. Cuomo​: “​Rational basis review is the test this Court ​normally




                                                                                                     2
         Case 1:21-cv-00165-DLC Document 39 Filed 03/05/21 Page 4 of 11




applies to Fourteenth Amendment challenges, so long as they do not involve suspect

classifications based on race or some other ground, or a claim of ​fundamental right​.”

              STRICT SCRUTINY APPLIES TO FUNDAMENTAL RIGHTS

       Defendants argue that rational basis is the appropriate level of review to apply in this

case, however, we are dealing with a fundamental right in this matter -the right to earn a

livelihood by “any lawful calling.” This is a right with a significant history of case precedent

behind it. ​See ​Allgeyer v. Louisiana​, 165 U.S. 578 (1897) (holding that “the ‘liberty’ mentioned

in th[e] [Fourteenth Amendment] ... is deemed to embrace the right of the citizen ... to earn his

livelihood by any lawful calling”); ​also​, ​Connecticut ex rel. Blumenthal v. Crotty​, 346 F.3d 84,

95, (2d Cir. 2003) (noting that “the right to pursue a lawful calling has long been recognized as a

fundamental right” and citing ​Allgeyer​); ​also,​ ​Madera v. Bd. of Educ. of City of N.Y.​, 386 F.2d

778, 784 (2d Cir. 1967) (quoting ​Allegeyer​’s recognition that the Fourteenth Amendment

protects one's ability “to earn his livelihood by any lawful calling; [and] to pursue any livelihood

or avocation”).

       At its core, this case is about Plaintiff’s right to pursue their lawful business without such

severe and enduring restrictions, which constrain their ability to do so at a financially survivable

capacity. The current restrictions, specifically the ones we are requesting be enjoined, are an

infringement on this fundamental right.

       “Rights are fundamental when they are implicit in the concept of ordered liberty, or

deeply rooted in this Nation's history and tradition.” ​Immediato v. Rye Neck School Dist.​, 73 F.3d

454, 460–61 (2d Cir. 1996)​, ​cert. denied, ​519 U.S. 813 (1996)​. Where the right infringed is




                                                                                                   3
          Case 1:21-cv-00165-DLC Document 39 Filed 03/05/21 Page 5 of 11




fundamental, strict scrutiny is applied to the challenged governmental regulation. ​Id. at 460

(citing ​Reno v. ​Flores,​ ​ 113 S.Ct. 1439 (1993)).

        State action that infringes upon a ​fundamental ​right is ordinarily analyzed under the test

of ​strict ​scrutiny​. ​See ​Leebaert v. Harrington​, 332 F.3d 134, 140 (2d Cir. 2003) (observing that

“[w]here the ​right infringed is ​fundamental​, ​strict ​scrutiny is applied to the challenged

governmental regulation”). Under that test, the challenged action “must be narrowly tailored to

promote a compelling Government interest,” and “must use the ​least ​restrictive ​means to achieve

its ends.” ​See​ ​Evergreen Ass'n, Inc. v. City of New York​, 740 F.3d 233, 246 (2d Cir. 2014)​.

        Because we are dealing with a fundamental right, strict scrutiny is triggered. As such, the

compelling state interest in this case is to halt and/or contain the spread of a vicious pandemic,

COVID 19, so it does not overwhelm our public healthcare infrastructure. In the process of

pursuing that interest, the restrictions placed on Plaintiffs’ have been so severe and enduring that

after almost one (1) year of restrictions, Plaintiffs’ businesses have reached a breaking point

(demonstrated by the Declarations of a significant portion of the Plaintiffs). Their ability to earn

a living has been compromised, this is not merely a loss of profits. Their very survival is

threatened.

        Plaintiffs operate in New York City, which has high overhead costs to businesses. Given

this, Plaintiffs cannot survive after a year of their capacities slashed by 65% and more. Nor can

they just pivot to other revenue generating methods to make up this loss. Plaintiffs rely on the

ability of the public to gather in their spaces, even at reduced capacities, but not capacites so far

reduced from neighboring jurisdictions. There are less restrictive means of accomplishing the

compelling state interest in this case, to reduce the capacity cap to 50%.              The counties



                                                                                                    4
             Case 1:21-cv-00165-DLC Document 39 Filed 03/05/21 Page 6 of 11




surrounding New York City are open at 50%. On March 4th, 2021, the neighboring State of

Connecticut announced it will lift all capacity restrictions on businesses such as Plaintiffs on

March 19th, 2021.3 These restrictions create situations where a few hundred feet makes the

difference between a business being subject to different rules.4

                                                    DUE PROCESS CLAIMS

           “The requirements of procedural due process apply only to the deprivation of interests

encompassed by the Fourteenth Amendment's protection of liberty and property. When protected

interests are implicated, the right to some kind of prior hearing is paramount.” ​See ​Board of

Regents of State Colleges v. Roth​, 408 U.S. 564 (1972).

           With respect to the liberties enshrined in the Fourteenth Amendment, the Supreme Court

has stated: “Without doubt, it denotes not merely freedom from bodily restraint but also the right

of the individual to contract, to engage in any of the ​common occupations of life​...and generally

to enjoy those privileges long recognized as essential to the orderly pursuit of happiness by free

men.” ​See​ ​Meyer v. Nebraska,​ 262 U.S. 390, 399 (1923).

           The Plaintiffs’ businesses surely fall under the protected interests encompassed by their

procedural due process rights. State Defendants maintain because the Defendants’ Orders are

“legislative” that they are not entitled to notice and a hearing on their deprivation of said

interests. Defendants’ actions are not legislative, they are actions of the executive branch, under

limited legislative authority. The restrictions in question are the result of executive orders




3
   “​Connecticut dramatically rolls back COVID restrictions, allowing full indoor dining, increased entertainment and sports capacity; travel ban
                                           ​ arch 4, 2021
lifted” Brindley, Emily, ​Hartford Courant M
<https://www.courant.com/coronavirus/hc-news-coronavirus-daily-updates-0304-20210304-56d7cbx6k5da7auqqroznhhdfa-story.html>
4
 “​‘Unfair’ indoor dining rules send Queens patrons to Nassau: lawsuit” DeGregory, Priscilla, ​New York Post A
                                                                                                             ​ ugust 31, 2020,
<https://nypost.com/2020/08/31/indoor-dining-rules-send-queens-patrons-over-to-nassau-lawsuit/>



                                                                                                                                                    5
         Case 1:21-cv-00165-DLC Document 39 Filed 03/05/21 Page 7 of 11




enacted by Defendants with little to no prior notice. When legislature takes action, there is a

period of debate and then a vote. This deliberative period allows for the public to comment and

in some cases lobby their elected officials for a particular outcome.

       Legislative action engenders public discourse, allowing for differing sides to be fairly

heard and for their points of view to be duly considered. What we have here is a grant of limited

duration, pursuant to ​N.Y. Executive Law § 29-a​, to suspend laws by executive order during a

time of crisis. Pursuant to ​N.Y. Exec. Law § 29-a(2)(a) this power is granted to the Governor in

30 day increments, which he can extend for additional 30 day increments. There was no debate

and no opportunity for Plaintiffs to be heard, as there would be with a genuine legislative action.

The absence of this constitutes a violation of Plaintffs’ procedural due process rights.

           SOVEREIGN IMMUNITY DOES NOT BAR PLAINTIFFS' CLAIMS

       Under the ​Eleventh ​Amendment​, a state is immune from suits in federal court brought by

its own citizens, and such immunity extends to officers acting on behalf of the state, and to state

agencies. There are only three exceptions to this rule. First, “...a State may waive its Eleventh

Amendment defense.” ​See ​Coll. Sav. Bank v. Fla. Prepaid Postsecondary Educ. Expense Bd.,​

527 U.S. 666, 670 (1999). Second, “...Congress may abrogate the sovereign immunity of the

States by acting pursuant to a grant of constitutional authority.” ​See ​Kimel v. Fla. Bd. of Regents​,

528 U.S. 62, 80 (2000). Third, “...under the ​Ex parte Young doctrine, the Eleventh Amendment

does not bar a suit against a state official when that suit seeks ... prospective injunctive relief.”

See​ Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 73, 116 S.Ct. 1114, 134 L.Ed.2d 252 (1996).

       In the instant case, Plaintiffs are seeking prospective injunctive relief, in addition to the

application for a preliminary injunction currently before the Court. Plaintiffs are seeking to



                                                                                                     6
         Case 1:21-cv-00165-DLC Document 39 Filed 03/05/21 Page 8 of 11




enjoin Defendants from enacting and enforcing restrictions which prevent them from doing

business at anything less than a fifty percent (50%) capacity cap.

                                TAKINGS CLAUSE CLAIMS

       “​The paradigmatic ​taking requiring just compensation is a direct government

                                                                      ​ nited States v. Pewee Coal
appropriation or physical invasion of private property. ​See​, ​e.g., U

Co.,​ 341 U.S. 114 (1951) . Beginning with ​Pennsylvania Coal Co. v. Mahon, 260 U.S. 393

(1922), however, the Court recognized that government regulation of private property may be so

onerous that its effect is tantamount to a direct appropriation or ouster. Regulatory actions

generally will be deemed ​per se ​takings for Fifth Amendment purposes (1) where government

requires an owner to suffer a permanent physical invasion of her property, ​see ​L​oretto v.

Teleprompter Manhattan CATV Corp.​, 458 U.S. 419 (1982); or (2) where regulations completely

deprive an owner of “​all economically beneficial us[e]” of her property, ​Lucas v. South Carolina

Coastal Council​,​ 505 U.S. 1003 (1992).

       With respect to a physical taking, the Supreme Court has held that where the government

requires an owner to suffer a permanent physical invasion of their property—however minor—it

must provide just compensation. ​See ​Loretto v. Teleprompter Manhattan CATV Corp.​, 458 U.S.

419 (1982). In the instant matter a physical taking is occurring, these businesses are restricted

from using 65% of their occupancy capacity. Further, they are subject to Defendants’ continuous

ability to order their use of their physical premises severely restricted. Although this is done as

an alleged temporary measure to address a crisis, we are now about a year into this crisis and no

one can predict with any certainty when it will end. At what point do temporary measures

become permanent invasions? Plaintiffs adamantly contend now is that point, the point where



                                                                                                 7
          Case 1:21-cv-00165-DLC Document 39 Filed 03/05/21 Page 9 of 11




their businesses are facing permanent closure as a result of Defendants’ Orders in response to

this crisis.

        With respect to regulatory taking, the Defendants’ Orders are denying Plaintiffs “​all

economically beneficial use” of their property as per the Court in ​Lucas​. By forcing Plaintiffs to

operate at such reduced capacities, they are not just diminishing the profits of these businesses,

they are killing them. This is akin to applying a bandage to shotgun wound. Yes, the person

may survive for a time, but they will inevitably bleed to death. These businesses cannot survive

and are being forced to operate at a loss, not merely a diminution in profits.

        Defendants argue that these businesses have options afforded to them, they could do

outdoor seating and/or delivery. First, not all business locations can accommodate an outdoor

setup and not every business produces a product that lends itself to deliverability. Additionally,

delivery relies on internet based services that take a substantial portion of the proceeds from each

delivery. While yes it is technically true, they have options, this is like offering a suffocating

man a glass of water so he does not die of dehydration.        I do not mean to be morbid in my

analogies, nor am I making light of the situation through their use, but I do so to emphasize how

dire the situation is. Since last May, I have heard endless horror stories of business owners in

New York City who are being completely wiped out by this crisis and do not know how and if

they will ever recover.

                  ELEMENT OF IRREPARABLE HARM IS SATISFIED

        With respect to the second element required for a preliminary injunction, “irreparable

harm,” the supporting Declarations submitted by a significant amount of the Plaintiffs

demonstrates just how dire the situation is and that they are on the precipice of the total



                                                                                                  8
         Case 1:21-cv-00165-DLC Document 39 Filed 03/05/21 Page 10 of 11




destruction of everything that they have worked for and built.

         It has been held in the Second Circuit that there is a presumption of irreparable harm

where it is alleged that a constitutional right has been violated. ​See ​Jolly v. Coughlin, 76 F.3d

468 (2d Cir. 1996). ​It is the ​alleged violation of a constitutional right that triggers a finding of

irreparable harm. ​See ​Covino v. Patrissi, 967 F.2d 73, 77 (2d Cir.1992)​; ​Mitchell v. Cuomo,

748 F.2d 804, 806 (2d Cir.1984)​. Plaintiffs have alleged, throughout the Complaint, multiple

violations of multiple constitutional rights, which satisfies the second element of “irreparable

harm.”

    BALANCE OF EQUITIES & THE PUBLIC INTEREST FAVORS PLAINTIFFS

         The balance of equities weighs in Plaintiffs’ favor. Plaintiffs face the prospect that

without the relief requested herein being granted, they may cease to exist. Further, no one is

required to patronize the Plaintiffs or any other similar businesses in New York City. If an

individual has concerns about their health and wellbeing they are free to refrain from

patronizing Plaintiffs and undoubtedly many will, but there are many who would choose to

avail themselves of Plaintiffs services at a safe fifty percent (50%) capacity cap and by doing

so they would help save these businesses who are currently on their last legs.

         Additionally, as noted throughout this case, many jurisdictions in close proximity to

New York City (under an hour) are already allowed to open at increased capacities. As noted

above, Connecticut is reopening on March 19, 2021 at 100% capacity and counties abutting

New York City are already open at 50% capacity. Those who live in New York City are

allowed to travel outside of the city to frequent establishments in jurisdictions with higher

capacity restrictions, can do so with ease and travel back to New York City. Point being, the




                                                                                                         9
            Case 1:21-cv-00165-DLC Document 39 Filed 03/05/21 Page 11 of 11




public health effects of these restrictions are negated by the fact that the surrounding areas are

not abiding by the same strict conditions New York City is. This consumer behavior is not

accounted for in either Defendants’ medical experts’ Declarations.                                               In fact, this was

recognized at the beginning of the COVID 19 crisis by State Defendants and the State

governments of New Jersey and Connecticut.5

           On March 17th, 2020 the State Governments of New York, New Jersey and

Connecticut, announced a coordinated effort to prevent “state shopping” and to avoid “...a

patchwork of closures and restrictions...” according to Governors Cuomo and LaMont,

respectively. What we have now is a patchwork of inconsistent rules and regulations, which

negates the efficacy of the most severe restrictions, which Plaintiffs are under by virtue of

being located in New York City. This does not serve the public interest of curbing COVID-19

effectively, but does put the Plaintiffs’ at risk of severe and permanent loss of their businesses.

                                                           CONCLUSION

           For the foregoing reasons, Plaintiffs respectfully request that their Motion for a

Preliminary Injunction be granted.

Dated: March 5th, 2021                                    Respectfully submitted,
       New York, New York                              _________​/S​________________
                                                          Kenneth E. Belkin, Esq. (KB 0080)
                                                          ​Attorney for Plaintiffs
                                                           225 Broadway, Suite 715
                                                         New York, New York 10007
                                                         ​c: 718.724.3466
                                                         f: 212.566.8165
                                                         e: kb@belkinlaw.com



5
                                                                                                                                      ​ arch 17,
 “Coronavirus: NY, NJ, CT coordinate restrictions on restaurants, limit events to fewer than 50 people” Lovelace Jr., Berkeley, ​CNBC M
2020
<https://www.cnbc.com/2020/03/16/new-york-new-jersey-and-connecticut-agree-to-close-restaurants-limit-events-to-less-than-50-people.html>




                                                                                                                                            10
